— Judgment unanimously affirmed. Memorandum: The prosecutor’s reference in his opening statement to defendant’s prior conviction for driving while intoxicated does not require reversal because the conviction was a necessary element of the aggravated unlicensed operation of a motor vehicle charge (see, Vehicle and Traffic Law *1231§ 511 [3]; People v Miller, 163 AD2d 627, 629, lv denied 76 NY2d 942; People v Cooper, 158 AD2d 743; People v Koponen, 129 AD2d 838). Defendant’s remaining contentions lack merit. (Appeal from Judgment of Ontario County Court, Reed, J.— Felony Driving While Intoxicated.) Present — Callahan, A. P. J., Denman, Green, Pine and Davis, JJ.